
	

113 HJ 48 IH: Proposing an amendment to the Constitution of the United States to limit the number of consecutive terms that a Member of Congress may serve.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Marino introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to limit the number of consecutive terms that a Member of
		  Congress may serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				
			 —
					1.No person who has been a Senator for two
				full consecutive terms shall again be a Senator until the date that is one year
				after the end of such second full consecutive term.
					2.No person who has been a Representative for
				six full consecutive terms shall again be a Representative until the date that
				is one year after the end of the sixth full consecutive term.
					3.For the purposes of this
				article, any term that began before the date of the ratification of this
				article shall not be included in determining the number of full consecutive
				terms that a person has been a Senator or
				Representative.
					.
		
